Citation Nr: 1108377	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for the period prior to August 20, 2010, and in excess of 20 percent disabling thereafter for degenerative joint disease of the cervical spine with limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome (CTS), dominant. 

3.   Entitlement to service connection for a left wrist disorder, to include CTS and ulnar neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from January 1971 to August 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2006 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO).   

In October 2009, the Board remanded the issues noted on the first page for additional development.  The case now returns for appellate review.  In addition to remanding such claims, the Board reopened and remanded the issues of entitlement to service connection for hiatal hernia with reflux esophagitis and entitlement to service connection claim for a lumbar spine condition for additional development.  Subsequently, in a rating decision dated in November 2010, the Veteran was granted service connection for lumbar strain and hiatal hernia.  As the November 2010 rating decision represents a complete grant of these issues, they are no longer in appellate status.

In a November 2010 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's service-connected degenerative joint disease of the cervical spine from 10 percent disabling to 20 percent disabling, effective August 20, 2010.  Because the increase in the evaluation of the Veteran's disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

As noted in the Board's October 2009 decision, in the Veteran's representative's September 2009 Informal Hearing Presentation (IHP), she included in the list of issues "[w]hether the[] rating decision of June 17, 1996 denying service connection for hiatal hernia is clearly and unmistakably erroneous (CUE)."  While there is no rating decision dated June 17, 1996, there is a Board decision denying service connection for hiatal hernia with reflux esophagitis that was issued on that date.  The Veteran's representative offered no additional argument on the matter outside of listing such issue on her IHP.  As she did not plead CUE with specificity, the Board finds that the issue of CUE in the June 17, 1996, Board decision is not properly before the Board.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (when attempting to raise a claim of clear and unmistakable error, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error); see also Andre v. West, 14 Vet. App. 7, 10 (2000).  

The Veteran originally filed a claim of entitlement to service connection for left CTS.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with left ulnar neuropathy.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include left CTS and left ulnar neuropathy.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran submitted additional medical evidence that was received in December 2010 after the issuance of the most recent supplemental statement of the case in November 2010.  His representative, in a statement dated in January 2011 specifically referenced this additional evidence and waived consideration by the AOJ.  See 38 C.F.R. § 20.1304(c) (2010).  As such, the Board may consider this evidence in conjunction with the claims on appeal.

The issue of entitlement to an evaluation in excess of 10 percent for right CTS, dominant, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  A left wrist disorder is not causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability, to include degenerative joint disease of the cervical spine, CTS of the right wrist, or right elbow spur.

2.  Prior to August 20, 2010, the preponderance of the evidence does not show that the Veteran's degenerative joint disease of the cervical spine more nearly approximated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Beginning August 20, 2010, the Veteran's degenerative joint disease of the cervical spine manifested a range of motion of 30 degrees of flexion, with pain beginning at 20 degrees; 20 degrees of extension, with pain beginning at 10 degrees; 30 degrees of left and right lateral flexion, with pain beginning at 20 degrees, and; 40 degrees of left and right lateral rotation, with pain beginning at 30 degrees; however, such disability does not result in forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.

4.  The preponderance of the evidence does not reveal at any point during the period on appeal that the Veteran's degenerative joint disease of the cervical spine more nearly approximated forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  A left wrist disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006), (2010).

2.  The criteria for an evaluation in excess of 10 percent disabling for the period prior to August 20, 2010, and in excess of 20 percent disabling thereafter for degenerative joint disease of the cervical spine with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in regard to the Veteran's claim of entitlement to service connection for a left wrist disorder, to include CTS and ulnar neuropathy, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the Veteran in March 2006 and September 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim, of the appellant's and VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  Although the second notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case issued in March 2007 after the notice was provided.  Additionally, his claims were most recently readjudicated in the November 2010 supplemental statement of the case.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained VA treatment records.  The Veteran submitted private treatment records from West Coast Radiology, Neurology-Electromyography Consultants, and the Family Practice Clinic of the Naval Hospital in Orlando, Florida.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.   Additionally, he was afforded VA medical examinations in June 2006 and August 2010.  Such examination reports address the relevant criteria necessary for evaluating the Veteran's service connection and increased rating claims.  Therefore, the Board finds them to be adequate to decide his claims and a remand for additional examination is not necessary.

In October 2009 the Board remanded the Veteran's claims of entitlement to service connection for a left wrist disorder, to include CTS and ulnar neuropathy, and entitlement to a higher evaluation for degenerative joint disease of the cervical spine for additional evidence to be obtained and associated with the claims file and for the Veteran to be afforded VA medical examinations.  Subsequent to the Board's remand additional VA treatment records, dated through August 2010, were obtained and associated with the claims file and the Veteran was afforded VA medical examinations in August 2010.  As such, the Board is thus satisfied that there has been substantial compliance with the orders of the October 2009 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended effective October 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for left wrist disorder, to include CTS and ulnar neuropathy.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any left wrist disorder.

Post-service records reflect that, in October 2005 the Veteran complained of numbness and tingling sensation in the fifth digit secondary to pressure on the elbow.  He was diagnosed with bilateral cubital nerve neuropathy and left wrist ganglion cyst.  In a statement dated in April 2006 a fellow serviceman indicated that the Veteran complained of bilateral CTS while on active duty in the Navy.

A December 2005 electrophysiological study revealed, in relevant part, left ulnar neuropathy at the elbow.  In March 2006 the Veteran complained of bilateral CTS symptoms.

A March 2006 statement from a VA physician indicates that he reviewed the Veteran's service treatment records and, in his professional opinion, the Veteran's elbow pains are at least as likely as not related to the symptoms and injuries he presented while serving on active duty. 

In June 2006 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The examiner noted that the Veteran's records revealed that the Veteran had bilateral hand paresthesias starting in September 2005.  The examiner stated that an EMG/nerve conduction study was suggestive of bilateral ulnar neuropathy and right CTS.  The Veteran was noted to complain of pain in the little and ring finger of both hands that was typically aggravated by pressure on the elbow.  He stated that he had numbness of the right ring and little finger over the prior five years that was worsened by pressure on the right elbow.  The Veteran had sensation of coldness in the fingers.  His neurological examination in October 2006 revealed a positive Tinel's sign at the level of the elbow.  The Veteran was noted to have normal range of motion of the elbow at that time.  Physical examination revealed decreased sensation to pinprick and fine touch over the right ring and little fingers.  Sensation of the right forearm was within normal limits and there was no claw deformity.  There was no interosseous atrophy of the hands and grip strength was equal bilaterally.  Paresthesia of the right ring and little finger was reproduced with tapping on the elbow.  The Veteran was diagnosed with right CTS and right and left ulnar neuropathy.  The examiner rendered the opinion that the Veteran's left ulnar neuropathy was not related to his cervical spine condition.

In a statement dated in November 2009, the Veteran's medical provider, a physician's assistant (P.A.), rendered the opinion that the compression of the right and left ulnar nerves was present secondary to the bulging of the Veteran's cervical disc.

In August 2010 the Veteran was afforded a VA C&P nerves examination.  The Veteran was noted to have been referred for examination for left CTS and/or ulnar neuropathy.  Detailed reflex examination revealed hypoactive nerve reaction of the biceps, triceps, brachioradialis, knee jerk, and ankle jerk on the left.  The left ulnar nerve was affected and vibration sense and position sense were normal.  However, pain sense was decreased in the fourth finger, fifth finger, and the left ulnar aspect of the forearm up to the elbow.  Light touch sense was decreased in the fourth and fifth fingers.  There were no dyesthesias.  Motor examination of the left side was normal in the elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger extension, and thumb opposition.  The examiner reported the results of the December 2005 neurodiagnostic studies that revealed left ulnar neuropathy at the elbow.  The examiner also reported the results of the August 2007 neurodiagnostic studies that revealed normal left sensory medial nerve action potentials, absent sensory ulnar nerve action potentials, normal left motor medial nerve action potentials, delay in conduction velocity and reduced amplitude of the left ulnar motor CMAP above the elbow, most likely 1 to 2 centimeters above the median epycondile according to the motor ulnar inching technique, and evidence of active denervation only in the first dorsal interosseous muscle.  The reported impression was abnormal electrophysiological studies with electrical evidence suggestive of left ulnar neuropathy above the elbow.  There was no evidence of left cervical radiculopathy.  In relevant part, the Veteran was diagnosed with left ulnar neuropathy/ulnar nerve entrapment, likely at or near the elbow.  The examiner noted there was no supportive clinical evidence of left CTS.  The examiner reported that the Veteran had nerve dysfunction of neuritis.  The examiner rendered the opinion that it was less likely as not that the Veteran's left ulnar neuropathy is related to the Veteran's service or his service-connected disabilities, to include right CTS and right elbow spur disabilities.  The examiner rendered the opinion that it was at least as likely as not that the Veteran's ulnar nerve compression/entrapment is related to his x-ray evidence of a prominent olecranon enthesophyte.

In December 2010 the Veteran underwent private electrodiagnostic studies.  After examination, the Veteran was diagnosed with severe ulnar neuropathy at both elbows.

Therefore, based on the preceding, the Board finds that the Veteran has a current diagnosis of a left wrist disorder of left ulnar neuropathy.  However, he has not been diagnosed with left CTS or cervical radiculopathy.  

The Board finds that entitlement to service connection for a left wrist disorder, to include CTS and ulnar neuropathy, is not warranted.  In this regard, as relevant to his allegation that such disorder is related to his military service, the Board notes that his service treatment records do not reveal any complaint, diagnosis, or treatment for any left CTS or any other left sided upper body neurological disorder.  In fact, the record is void of complaints, treatment, or a diagnosis referable to a left wrist disorder until approximately 13 years after the Veteran was discharged from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, at the August 2010 VA examination, the Veteran himself reported that the onset of his left wrist disorder was in approximately 2006, over 13 years after his discharge from service.  As such, he has not alleged a continuity of left wrist symptomatology since service.

The Board acknowledges that an April 2006 statement from a fellow service member who recalled that the Veteran complained, and was seen for, bilateral CTS while on active duty; however, such statement is not supported by the Veteran's service treatment records.  In this regard, there is no evidence that the Veteran sought treatment for such complaints.  In contrast, he was seen on numerous occasions for complaints related to his right upper extremity.  Therefore, the Board accords no probative weight to the April 2006 statement by the Veteran's fellow service member that the Veteran was treated while on active duty for left CTS.  Moreover, the August 2010 VA examiner rendered the opinion that the Veteran's left ulnar neuropathy was less likely as not related to his active service.  Therefore, the Board finds that service connection on a direct basis for a left wrist disorder is not warranted.

Regarding the Veteran's primary contention that his left wrist disorder is related to his service-connected disabilities, to specifically include his cervical spine disability, the Board observes that there are conflicting opinions of record.  

In support of the Veteran's claim, his P.A. indicated in November 2009 that compression of his left ulnar nerve was present secondary to the bulging of the Veteran's cervical discs.  However, the P.A. did not offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the Veteran's P.A. did not explain the medical impact the bulging cervical discs have on his left ulnar neuropathy.  There was no rationale offered in support of such opinion.  Therefore, the Board accords it no probative weight.

In contrast, the June 2006 VA examiner opined that the Veteran's left ulnar neuropathy was not related to his cervical spine condition after a review of the claims file, an interview with the Veteran, and a physical examination.   The examiner noted that the Veteran's cervical pain did not radiate into the upper extremities and, upon examination, there was no upper extremity weakness or atrophy.  Moreover, the Veteran has not been diagnosed with cervical radiculopathy.  Specifically, while diagnostic testing shows bulging of cervical discs, only left ulnar neuropathy has been diagnosed.  Therefore, as the June 2006 VA examiner's opinion is supported by the remainder of the record, to include physical examinations and diagnostic testing, the Board accords it great probative weight.  

Additionally, in August 2010, after a review of the claims file, an interview with the Veteran, and a physical examination, the VA examiner opined that the Veteran's left ulnar neuropathy was not caused or aggravated by any service-connected disability, to include right CTS and right elbow spurs disabilities.  He indicated that, although it is not known exactly what causes compression/entrapment of the ulnar nerve in the arm, some factors make it more likely that the nerve will be compressed.  The examiner stated that medical literature indicate that prior fracture of the elbow and/or bone spurs can make it more likely that the nerve will be compressed or entrapped at or near the elbow.  He noted that the Veteran's left elbow X-ray showed prominent olecranon enthesophyte which may have been fractured previously.  As such, the examiner indicated that it was at least as likely as not that the prominent olecranon enthesophyte of the Veteran's left elbow was the culprit of causing the ulnar nerve compression/entrapment.  Therefore, as the August 2010 VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords such opinion great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that the Veteran has related his left wrist disorder to his service-connected disabilities, to specifically include his cervical spine disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  However, in the instant case, the Board acknowledges that the Veteran is a P.A. and is thus a medical professional and competent to render medical opinions.  See 38 C.F.R. § 3.159(a)(1); Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the Board accords no probative weight to the Veteran's opinion as he does not provide clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  Moreover, he has offered only conclusory statements regarding the relationship between his left wrist disorder and his service-connected disabilities, to include his cervical spine disability.  In contrast, the June 2006 and August 2010 VA examiners took into consideration all the relevant facts in providing an opinion, to include the objective findings noted on physical examination and the results of diagnostic testing.  Therefore, the Board accords greater probative weight to the June 2006 and August 2010 VA examiners' opinions.

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left wrist disorder is related to his active service or is secondary to a service-connected disability, to include degenerative joint disease of the cervical spine, right CTS, and/or right elbow spur.  As such, entitlement to service connection for a left wrist disorder, to include CTS and ulnar neuropathy, is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left wrist disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, supra.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected degenerative joint disease of the cervical spine is evaluated as 10 percent disabling for the period prior to August 20, 2010, and 20 percent disabling thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Ratings of the cervical spine are assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242, General Rating Formula for Diseases and Injuries of the Spine.  Under this General Rating Formula, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Normal range of motion of the cervical spine is flexion to 45 degrees, extension and left and right lateral flexion from 0 degrees to 45 degrees, and left and right lateral rotation to from 0 degrees to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.  The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement should be rounded to the nearest five degrees.  Note (4).

Also, ratings of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that IVDS may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25.

The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Treatment records dated during the appeal period reflect complaints of neck pain.  In June 2006 the Veteran was afforded a VA C&P examination.  He reported that he had intermittent neck pain over the prior two and a half years that was aggravated by weather changes and range of motion.  He stated that the pain did not radiate into the upper extremities.  He had difficulty looking upwards, using side view mirrors in his car, and had sleep disturbances due to pain.  He reported flare-ups of increased pain and stiffness that occur three to four times a week and last an entire day.  Physical examination revealed no scars, no spasms, no right paraspinal tenderness, and no upper extremity weakness or atrophy.  The deep tendon reflexes were not elicited bilaterally.  Range of motion was 0 to 40 degrees of flexion, with pain at 35 degrees; 0 to 35 degrees of hyperextension, with pain at 35 degrees; 0 to 40 degrees of lateral bending, with pain at 40 degrees on the right; 0 to 30 degrees of lateral bending, with pain at 30 degrees on the left; 0 to 50 degrees of rotation, with pain at 45 degrees on the right; and 0 to 40 degrees of rotation, with pain at 40 degrees on the left.  There was no additional loss of range of motion due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  The Veteran was diagnosed with cervical disc disease.

In March 2007 the Veteran was unable to flex neck greater than 15 degrees and the combined range of motion of the cervical spine was less than 170 degrees and there was positive palpable tenderness to cervical spinal process.

In July 2007 the Veteran was noted to have moderate to severe limitation of motion of the neck.  He had a negative chin to chest test and limited rotation to the right side with pain.  He had neck muscle spasm on movement.  The Veteran was diagnosed with chronic neck pain.

In September 2007 the Veteran underwent a Magnetic Resonance Imaging (MRI) scan of the cervical spine.  The scan revealed moderate circumferential bulges of the disc at C4-C5 and at C5-C6.  There was mild bilateral neural foraminal stenosis present at C5-C6 and on the left at C4-C5.  

In a statement dated in November 2009, the Veteran's primary care provider reported that the Veteran's chronic neck pain was worsening.  He stated that examination of the Veteran revealed pain with chin to chest movement, rotation of the neck on its axis limited to 20 degrees bilaterally with pain in both directions, and crepitus.  The Veteran was noted to have pain on palpation of the C4-5 and C5-6.  The Veteran admitted swelling, pain, and redness of the surrounding muscles with the change of weather conditions.  The Veteran's work at a computer all day exacerbated his condition necessitating daily ice packs, narcotic pain medications, anti-inflammatory medications and home physical traction.  These treatments were noted to be have become less effective and the Veteran was reported to have constant all day pain of 7 out of 10.  The Veteran reported that he had difficulty finding a comfortable sleeping position at night and that he had to take extensive time off from work due to the pain and exacerbation of symptoms and that this had become an issue at work with his supervisors.  It was noted that X-ray examination of the cervical spine revealed evidence of involvement of two or more major joints in the neck and the Veteran referred to worsening pain from the neck to the bilateral forearms and the development of paresthesias to the distal tips of the left 4th and 5th fingers.  The provider rendered the opinion that the compression of the right and left ulnar nerves was present secondary to the bulging of the Veteran's cervical disc.

In February 2010 the Veteran underwent an outpatient spinal examination.  The examination revealed decreased range of motion in the cervical spine.  He had marked myospasm at C1 and C4-C7.  Orthopedic tests revealed cervical compression, shoulder decompression, positive Ely's, and positive straight leg raise.  X-ray examination revealed moderate to severe degenerative joint disease at C4-C6.  The physician noted that the Veteran will be prone to exacerbations at a rate of 1 to 3 times a month due to the degree of degeneration.

In August 2010 the Veteran was afforded a VA C&P spine examination.  The Veteran was noted to be diagnosed with cervical degenerative joint disease/degenerative disc disease.  The Veteran reported that his condition was progressively worse.  The pain in the neck was noted to have gradual onset, to be an ache/sharp, moderate, constant, daily, and to not radiate.  There were no incapacitating episodes noted with the disease.  Physical examination revealed normal posture, head position, and symmetry in appearance.  There was no cervical spine ankylosis.  Examination of the muscles of the cervical spine revealed spasm on the left and right, guarding on the left and right, pain with motion on the left and right, and tenderness on the left and right.  There was no atrophy or weakness of the muscles.  Range of motion of the cervical spine was 30 degrees of flexion, with pain beginning at 20 degrees; 20 degrees of extension, with pain beginning at 10 degrees; 30 degrees of left and right lateral flexion, with pain beginning at 20 degrees, and; 40 degrees of left and right lateral rotation, with pain beginning at 30 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  

In November 2010 the Veteran underwent a private MRI of the cervical spine.  The scan revealed mild flattening of the anterior surface of the cord at C3-4, irregular disc bulge at C4-5 with central and right-sided protrusions, moderate canal stenosis flattening the anterior surface of the cord and severe bilateral neural foraminal stenosis, and flattening of the anterior surface of the cord and bilateral neural foraminal stenosis at C5-6 with broad-based disc bulge and annular tear.

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for the period prior to August 20, 2010, and in excess of 20 percent disabling thereafter is not warranted.

Prior to August 20, 2010, upon examination in June 2006, the Veteran's degenerative joint disease of the cervical spine manifested a pain-free range of motion of 35 degrees of flexion, 35 degrees of hyperextension, 40 degrees of right lateral bending, 30 degrees of left lateral bending, 45 degrees of right rotation, and 40 degrees of left rotation.  The Board acknowledges that in March 2007 the Veteran was noted to be unable to flex neck greater than 15 degrees and the combined range of motion of the cervical spine was not greater than 170 degrees and, in July 2007, it was reported that his range of motion was moderately to severely limited.  Likewise, in November 2009, it was reported that the Veteran's cervical spine manifested 20 degrees of rotation bilaterally.  However, there is no indication that full range of motion testing was actually performed on any occasion, nor were the specific degrees of the Veteran's various ranges of motion provided.  Moreover, the preponderance of the evidence reveals that prior to August 20, 2010, the Veteran's degenerative joint disease of the cervical spine more nearly approximated the criteria for an evaluation of 10 percent disabling and no higher.  In this regard, range of motion testing performed both before and after the March 2007, July 2007, and November 2009 records were generated reflects that range of motion testing revealed at least 30 degrees of flexion, with pain beginning at 20 degrees, and 40 degrees of rotation beginning at 30 degrees.  Moreover, in June 2006, the Veteran's total range of motion of the cervical spine was greater than 170, even in contemplation of pain.  See DeLuca, supra.  While the Veteran's total range of motion of the cervical spine was less than 170 degrees at the August 2010 VA examination, he was assigned a 20 percent evaluation in contemplation of such limitation of motion effective that date.  Moreover, there is no evidence that the Veteran's cervical spine disability results in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that the symptoms of the Veteran's degenerative joint disease of the cervical spine do not more nearly approximate the criteria of an evaluation of 20 percent disabling for the period prior to August 20, 2010.  Therefore, a rating in excess of 10 percent prior to such date is not warranted under the General Rating Formula.  

Beginning August 20, 2010, the Veteran's degenerative joint disease of the cervical spine manifested a range of motion of 30 degrees of flexion, with pain beginning at 20 degrees; 20 degrees of extension, with pain beginning at 10 degrees; 30 degrees of left and right lateral flexion, with pain beginning at 20 degrees, and; 40 degrees of left and right lateral rotation, with pain beginning at 30 degrees, which warrants a 20 percent rating under the General Rating Formula.  See DeLuca, supra.  However, the preponderance of the evidence does not reveal that at any point during such period does the Veteran's degenerative joint disease of the cervical spine manifest symptoms more that more nearly approximate forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Therefore, a rating in excess of 20 percent as of August 20, 2010, is not warranted under the General Rating Formula.  

The Board has considered whether the Veteran's degenerative joint disease of the cervical spine warrants a higher evaluation under Diagnostic Code 5243 for IVDS.  However, at no point during the period on appeal did the Veteran's degenerative joint disease of the cervical spine manifest incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  As such, entitlement to a higher evaluation pursuant to Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered whether the Veteran has neurological symptoms associated with his degenerative joint disease of the cervical spine that warrant separate compensable evaluations.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board notes that the Veteran is already in receipt of a separate compensable evaluation for right CTS.  As such, to afford the Veteran an additional evaluation for neurological symptoms of the upper right extremity would constitute pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  In addition, the Board has above denied entitlement to service connection for a left wrist disorder, to include CTS and ulnar neuropathy, as the preponderance of the medical evidence of record does not associate the Veteran's left ulnar neuropathy with the Veteran's active service or with his service-connected disabilities, to include his cervical spine disability.  As such, the Board finds that no additional separate compensable evaluations for neurological symptoms of degenerative joint disease of the cervical spine are warranted.

The Board has considered whether staged ratings in addition to those already assigned under Hart, supra, are appropriate for the Veteran's service-connected cervical spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, additional assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's cervical spine symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his cervical spine disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Moreover, to the extent that the Veteran's cervical spine disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed full-time and has not alleged that he was unemployable during the course of the appeal.  Therefore, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for increased ratings for his cervical spine disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 10 percent disabling for the period prior to August 20, 2010, and in excess of 20 percent disabling thereafter for degenerative joint disease of the cervical spine with limitation of motion is denied.

Service connection for a left wrist disorder, to include CTS and ulnar neuropathy, is denied.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent for right CTS, dominant.  

In October 2009 the Board remanded the Veteran's claim for a higher evaluation for additional records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination regarding the severity of the Veteran's condition.  

Subsequent to the Board's October 2009 decision and remand, in the rating decision effectuating the Board's grant of entitlement to service connection for left toe injury dated in October 2009, the associated code sheet indicated that the evaluation of the Veteran's right CTS disability was increased to 30 percent disabling, for the period beginning December 11, 2007, through September 17, 2008; to 100 percent disabling based on convalescence, for the period beginning September 18, 2008, to prior to December 1, 2008; and to 30 percent disabling, for the period beginning December 1, 2008.  Additionally, it appears that, in the notification letter associated with the October 2009 rating decision, the Veteran was paid monetary benefits consistent with such assigned evaluations.  However, the rating decision did not address this disability.  

The same rating information regarding the Veteran's right CTS disability was also presented on the code sheet of another unrelated rating decision dated in November 2010.  

Pursuant to the Board's October 2009 remand of the issue of entitlement to a higher evaluation for right CTS, additional records were obtained and associated with the claims file and the Veteran was afforded an appropriate examination regarding the condition in August 2010.  Afterward a supplemental statement of the case was issued in November 2010 regarding the issue; however, the supplemental statement of the case only addressed whether the Veteran was entitled to an evaluation in excess of 10 percent disabling.  There is no reference in the November 2010 supplemental statement of the case to the apparent change in the Veteran's evaluation for right CTS as indicated in the October 2009 and November 2010 rating decisions and the supplemental statement of the case denied entitlement to an evaluation greater than 10 percent disabling.

The Board notes that the issue of entitlement to a higher evaluation for right CTS must be remanded in order to determine the assigned evaluation(s) for such service-connected disability, to include obtaining any rating decision regarding the apparent increase in the Veteran's evaluation for right CTS.  If no rating decision regarding the evaluation indicated in the rating sheets in October 2009 and November 2010 can be located, clarification must be provided regarding the evaluation of the Veteran's right CTS.

In addition, if the Veteran has been awarded an increase in the evaluation of such service-connected disability, as the November 2010 supplemental statement of the case does not discuss the indicated increase in the evaluation of the Veteran's right CTS, the Board finds the supplemental statement of the case to be inadequate as it does not appropriate address the issue and, therefore, the claim must be remanded for an adequate supplemental statement of the case to be issued.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all rating decisions associated with the Veteran's claim of entitlement to a higher evaluation for right CTS.  Clarify the rating of the Veteran's right CTS as indicated on the October 2008 and November 2010 code sheets.

2.  Thereafter, readjudicate the Veteran's claim, taking into account the evaluations indicated in the October 2009 and November 2010 rating sheets.  If the benefit sought on appeal is not granted, the issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


